internal_revenue_service department of the treasury number release date index numbers re private_letter_ruling request washington dc person to contact telephone number refer reply to cc psi b09-plr-129527-02 date date legend decedent state date taxpayer child separate_property qtip charitable_remainder_unitrust dollar_figurex charity charity charity agreement dollar_figurey plr-129527-02 dear this is in response to your representative’s letter dated date and other communications requesting rulings on the gift and estate_tax consequences of a proposed transaction the facts and representations submitted are summarized as follows decedent a resident of state died testate on date survived by taxpayer and child decedent’s last will and testament provides for the residue of his estate to be divided between a marital_deduction_trust for his community_property and a marital_deduction_trust for his separate_property the subject of this ruling is the marital_deduction_trust for his separate_property separate_property qtip article v of decedent’s last will and testament provides the terms for separate_property qtip article v paragraph a directs the trustee to pay all of the net_income of separate_property qtip to taxpayer during her lifetime at least annually article v paragraph a provides that if the net_income of separate_property qtip is not adequate for taxpayer’s maintenance support health or education the trustee is authorized to distribute such portions of the principal of the trust as in the discretion of the trustee are reasonable for such purposes article v paragraph a expresses decedent’s intention that decedent’s personal representative elect to have the assets passing to separate_property qtip qualify for the marital_deduction under sec_2056 of the internal_revenue_code article v paragraph b provides that upon taxpayer’s death the trustee shall establish charitable_remainder_unitrust within the meaning of sec_664 and fund charitable_remainder_unitrust with the remaining trust estate of separate_property qtip article v paragraph b provides in part that in each taxable_year of charitable_remainder_unitrust the trustee shall pay to child for such time as she survives a unitrust_amount equal to five percent of the net fair_market_value of the assets of the trust valued as of the first day of each taxable_year of the trust the unitrust_amount shall be paid in equal quarterly amounts from income and to the extent that income is not sufficient from principal any income of the trust for a taxable_year in excess of the unitrust_amount shall be added to principal article v paragraph b provides in part that upon the death of child the trustee shall distribute all of the then principal and income of the trust other than any amount due to child or her estate as follows dollar_figurex to charity dollar_figurex to charity and the balance to charity plr-129527-02 on decedent’s united_states estate and generation-skipping_transfer_tax return form_706 the personal representative of decedent’s estate elected to treat separate_property qtip as qualified_terminable_interest_property qtip under sec_2056 taxpayer child charity charity charity the trustees of separate_property qtip and the individual who will serve as trustee of charitable_remainder_unitrust propose to enter into agreement pursuant to state law under the terms of agreement separate_property qtip will be divided into two separate trusts with provisions identical to those governing separate_property qtip one trust trust will hold an amount of property which if contributed to charitable_remainder_unitrust would cause the income_interest in charitable_remainder_unitrust to have a value of dollar_figurey the second trust trust will hold the remaining property of separate_property qtip following the severance separate_property qtip and the funding of trust taxpayer will renounce her income_interest in trust as a consequence of taxpayer’s renunciation the assets in trust will pass to charitable_remainder_unitrust to be held and administered in accordance with the provisions of article v paragraph b of decedent’s last will and testament taxpayer represents that charitable_remainder_unitrust will satisfy the requirements of sec_664 in addition taxpayer represents that she will seek reimbursement under sec_2207a for any gift_tax paid_by her or on her behalf as a result of the proposed transaction taxpayer now requests the following rulings the qtip_election made on decedent’s federal estate_tax_return for separate_property qtip will be valid with regard to trust and trust and trust and trust will qualify as qualified_terminable_interest_property trusts taxpayer will be treated as making a gift of her qualifying_income interest in trust under sec_2511 and as making a gift of the remainder_interest in trust under sec_2519 and such gifts qualify for the gift_tax_charitable_deduction the value of the property in trust deemed to be transferred under sec_2519 will not be included in taxpayer’s gross_estate under sec_2044 because of the application of sec_2044 taxpayer’s renunciation of her qualifying_income interest in trust will not result in any gift_tax treatment of any part of trust taxpayer’s renunciation of her qualifying_income interest in trust will not cause her interest in trust to be valued at zero under sec_2702 plr-129527-02 sec_2044 provides that the value of the gross_estate shall include the value of any property in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 or sec_2523 and sec_2519 did not apply with respect to a disposition by the decedent of part or all of such property sec_20_2044-1 of the estate_tax regulations provides that for purposes of sec_1014 and chapter sec_11 and of subtitle b of the code property included in a decedent’s gross_estate under sec_2044 is considered to have been acquired from or have passed_from_the_decedent to the person receiving the property upon the decedent’s death thus for example the property is treated as passing from the decedent for purposes of determining the availability of the charitable deduction under sec_2055 the marital_deduction under sec_2056 and special_use_valuation under sec_2032a sec_2056 provides that the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 denies a marital_deduction for interests passing to the surviving_spouse that are terminable interests that is interests in property passing to the surviving_spouse that will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or continency to occur where on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides an exception to the terminable_interest_rule in the case of qualified_terminable_interest_property under sec_2056 for purposes of sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse and no part of the property is treated as passing to any person other than the surviving_spouse under sec_2056 and ii qualified_terminable_interest_property means property which passes from the decedent in which the surviving_spouse is entitled_for_life to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2207a provides that if for any calendar_year tax is paid under chapter with respect to any person by reason of property treated as transferred by such person under sec_2519 such person shall be entitled to recover from the person receiving the property the amount by which the total_tax for such year under chapter plr-129527-02 exceeds the total_tax that would have been payable under such chapter for such year if the value of such property had not been taken into account for purposes of chapter under sec_25_2207a-1 of the gift_tax regulations if an individual is treated as transferring an interest in property by reason of sec_2519 the individual is entitled to recover from the person receiving the property the amount_of_the_gift tax attributable to that property the value of the property to which sec_25_2207a-1 applies is the value of all interests in the property other than the qualifying_income interest there is no right of recovery from any person for the property received by that person for which a deduction was allowed from the total_amount_of_gifts if no federal gift_tax is attributable to the property the right of recovery arises at the time the federal gift_tax is actually paid_by the transferor subject_to sec_2519 sec_25_2207a-1 provides that the amount of federal gift_tax attributable to all properties includible in the total_amount_of_gifts under sec_2519 made during the calendar_year is the amount by which the total federal gift_tax for the calendar_year including penalties and interest attributable to the tax under chapter that has been paid exceeds the total federal gift_tax for the calendar_year including penalties and interest attributable under chapter that would have been paid if the value of the properties includible in the total_amount_of_gifts by reason of sec_2519 had not been included sec_2501 provides that a tax is imposed on the transfer of property by gift by any individual sec_2511 provides in part that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2519 provides that for purposes of chapter any disposition of all or part of a qualifying_income_interest_for_life in any property to which sec_2519 applies is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2519 provides that sec_2519 applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 or sec_2523 sec_25_2519-1 provides that a transfer of all or a portion of the income_interest of the spouse in qualified_terminable_interest_property is a transfer by the spouse under sec_2511 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qualified_terminable_interest_property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total plr-129527-02 gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during such year to or for_the_use_of charitable organizations described in sec_2522 however under sec_2522 and sec_25 c and where a donor transfers an interest property other than an interest described in sec_170 to a person or for a use described in sec_2522 or b and an interest in the same property is retained by the donor is transferred or has been transferred for less than an adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in sec_2522 or b no deduction is allowed for the interest that is or has been transferred to the person or for the use described in sec_2522 or b unless the charitable interest is a an undivided portion not in trust of the donor's entire_interest b a remainder_interest not in trust in a personal_residence or farm d a remainder_interest in a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 e a guaranteed_annuity_interest or a unitrust_interest or g a qualified_conservation_contribution sec_2702 provides that solely for the purpose of determining whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest which is not a qualified_interest as defined in sec_2702 shall be determined under sec_7520 under sec_25_2702-2 the term retained means held by the same individual both before and after the transfer in trust in this case decedent’s personal representative made a valid qtip_election under sec_2056 on decedent’s form_706 for separate_property qtip the proposed severance of separate_property qtip into trust and trust will have no effect on the election under sec_2056 by decedent’s estate to qualify separate_property qtip for the federal estate_tax_marital_deduction therefore trust and trust will qualify as qualified_terminable_interest_property trusts when taxpayer renounces her income_interest in trust she will make a gift of her qualifying_income interest under sec_2511 in addition taxpayer will be treated as having made a transfer of all of the property in trust other than her qualifying_income interest under sec_2519 given that taxpayer will exercise her right of recovery under plr-129527-02 sec_2207a for any gift_tax paid_by her or by the trustee of trust on her behalf taxpayer’s deemed gift of property under sec_2519 will be treated as a net_gift the value of taxpayer’s net_gift under sec_2519 will be equal to the fair_market_value of trust 1's property determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of taxpayer’s qualifying_income interest in trust on the date of disposition minus the amount of gift_taxes actually paid_by taxpayer or by the trustee of trust on behalf of taxpayer in this case the entire amount that will be deemed transferred by taxpayer under sec_2511 and sec_2519 will pass to charitable_remainder_unitrust for the benefit of daughter charity charity and charity charitable_remainder_unitrust satisfies the requirements of sec_664 and therefore the transfers by taxpayer under sec_2511 and sec_2519 will qualify for the gift_tax_charitable_deduction under sec_2522 in addition the property in trust that is deemed to be transferred under sec_2519 will not be included in taxpayer’s gross_estate under sec_2044 because of the application of sec_2044 upon taxpayer’s renunciation of her qualifying_income interest in trust she will not be deemed to have made a gift of all or any portion of the property in trust because trust will be established and funded as a separate trust and will not be affected by taxpayer’s renunciation of her qualifying_income interest in trust finally pursuant to the representations made herein trust and trust will be separate trusts for all purposes from the effective date of agreement as a result taxpayer’s interest in trust will be separate and distinct from her interest in trust therefore when taxpayer renounces her entire_interest in trust taxpayer’s interest in trust is not treated as a retained_interest for purposes of sec_2702 accordingly taxpayer’s renunciation of her entire income_interest in trust will not result in taxpayer’s interest in trust being valued at zero under sec_2702 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan plr-129527-02 senior technician reviewer office of associate chief_counsel passthroughs and special industries enclosure copy for purposes
